             Case
              Case2:20-cr-00088-RSL
                   2:20-cr-00088-RSL Document
                                      Document30-1 Filed04/06/21
                                               34 Filed  03/25/21 Page
                                                                   Page11ofof11




 1                                                      THE HONORABLE ROBERT S. LASNIK
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                      )    No. CR20-088-RSL
 8                                                  )
                     Plaintiff,                     )
 9                                                  )    ORDER GRANTING MOTION TO
                v.                                  )    WITHDRAW AS COUNSEL AND
10                                                  )    FOR SUBSTITUTION OF COUNSEL
     BRYAN MICHAEL POLLESTAD,                       )    DANA RYAN
11                                                  )
                     Defendant.                     )
12                                                  )
13          THE COURT has considered the Motion to Withdraw as Counsel and for

14   Substitution of Dana Ryan, the accompanying Ex Parte Declaration of Corey Endo, and

15   the records and files in this case.

16          IT IS NOW ORDERED that Assistant Federal Public Defender Corey Endo is

17   permitted to withdraw as counsel in this matter, and that Dana Ryan shall be allowed to

18   enter his notice of appearance in this case.

19                     6th day of March 2021.
            DONE this ____

20
21                                                ________________________________
                                                 ________________________________
                                                  ROBERT SS. LASNIK
22                                                UNITED STATES DISTRICT JUDGE
     Presented by:
23
24   s/ Corey Endo
     Assistant Federal Public Defender
25   Attorney for Bryan Pollestad
26

                                                                    FEDERAL PUBLIC DEFENDER
       ORDER TO WITHDRAW AS COUNSEL AND FOR                            1601 Fifth Avenue, Suite 700
       SUBSTITUTION OF COUNSEL DANA RYAN                                 Seattle, Washington 98101
       (United States v. Pollestad, CR20-088-RSL) - 1                               (206) 553-1100
